EXHIBIT99.1 Grant Park Fund Weekly Commentary For the Week Ended April 2, 2010 April 2, 2010 Weekly ROR1 Month-to-Date ROR1 Year-to-Date ROR1 Class A Units 3.7% 1.3% -2.3% Class B Units 3.7% 1.3% -2.5% Legacy 1 Class Units 3.7% 1.2% -2.0% Legacy 2 Class Units 3.6% 1.2% -2.0% Global 1 Class Units 2.7% 1.1% -2.7% Global 2 Class Units 2.7% 1.1% -2.8% Global 3 Class Units 2.6% 1.1% -3.3% S&P 500 Total Return Index2 1.0% 0.8% 6.2% Barclays Capital U.S. Long Government Index2 -0.7% -1.2% -0.2% 1 Subject to independent verification. 2 Index is unmanaged and is not available for direct investment.Please see Indices Overview (below) for more information.Weekly RORs are calculated using data acquired through Bloomberg. Sector Commentary Agriculturals/Softs Sector/Market Price Action Cause Grains markets Decrease USDA planting report created expectations for higher grains supplies in 2010 Sugar Decrease Continued concern over large crop forecasts from Brazil and India Coffee Increase Cold weather in Mexico damaged large amounts of the coffee harvest Grant Park’s longer-term trading advisors are predominantly short the agriculturals/softs sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Currencies Sector/Market Price Action Cause U.S. Dollar Decrease Increased demand for Canadian and Australian currency Euro Increase Optimism following announcement of joint bailout package for Greece Grant Park’s longer-term trading advisors are predominantly short the currency sector.Grant Park’s shorter-term trading advisors are also predominantly short the sector. Energy Sector/Market Price Action Cause Gasoline Increase Seasonal fluctuation and improved global economic outlook Crude oil Increase Improved global economic outlook Grant Park’s longer-term trading advisors are predominantly long the energy sector, as are Grant Park’s shorter-term trading advisors. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Equities Sector/Market Price Action Cause S&P 500 Increase Improved global economic outlook Hang Seng Increase Optimism following increase in Chinese manufacturing data Grant Park’s longer-term trading advisors are predominantly long the equities sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Fixed Income Sector/Market Price Action Cause U.S. Treasury markets Decrease Positive jobs report created expectations for a rise in interest rates Grant Park’s longer-term trading advisors are predominantly long the fixed income sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Metals Sector/Market Price Action Cause Gold Increase Signs of recovery led to increased global demand for metals Copper Increase Improving demand forecasts prompted by positive U.S. economic indicators Grant Park’s longer-term trading advisors are predominantly long the metals sector.Grant Park’s shorter-term trading advisors are also predominantly long the sector. Indices Overview 2 Standard and Poor’s 500 Total Return Index (S&P 500 Index) – A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies, rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset) – A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES. PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY. INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
